DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Status of the Claims
Claims 1-2 and 7-11 as amended and new claims 12-20 as filed on 1/18/2022 are pending and under examination.  
Response to Arguments
Applicant’s arguments filed on 1/18/2022 and contents of Declaration by Ryohei Tsuji filed on 1/28/202 with respect to all claims as filed on 1/18/2022 have been fully considered and are persuasive. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Desroche (US 2015/0366920 A1) in view of Kanayama (US 2017/0189458 A1, published on 12/03/2015 under WO 2015/182735 A1) has been withdrawn in view of Applicants’ arguments (response pages 6-7) that therapeutic effects of probiotic bacteria are strain-specific and disease-specific and because Applicants demonstrate (declaration and Lactococcus lactis. 
Claims 1-2 and 7-20 are free from prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone message from FOLEY & LARDNER LLP and Stephen Maebius on 2/22/2022.
The application has been amended as follows: 
                                          IN THE CLAIMS:
Claim 1, line 4, after the phrase “a human subject” has been inserted ---in need thereof---.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 23, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653